LOWELL, Circuit Judge.
This is an appeal from a decision of the Board of General Appraisers, fixing the duty upon rat traps, an *893imported article of merchandise. The rat traps here in question were chiefly made of round steel wire coated with copper. The Board ruled that they were dutiable under paragraph 137 of the Dingley act (Tariff Act July 24, 1897, c. 11, § 1, Schedule C, 30 Stat. 161 [U. S. Comp. St. 1901, p. 1639]), which, so far as applicable here, reads as-follows:
“Hound * * * steel wire, * * * two cents per pound, * ■* * provided that articles manufactured from * * * steel * * * wire shall pay rhe rate of duly imposed upon the wire used in the manufacture of such articles, and in addition thereto, one and one-fourtli cents per pound, except that * * * on * * * steel wire coated with * * * any * * *' metal, * * ' two-tentlis of one cent per pound in addition to the rate imposed on the wire from which it is made.”
The Board computed the duty at 3.45 cents per pound, as follows: Two cents per pound as the rale of duty imposed upon the steel wire used in the manufacture; 1.25 cents added thereto for the manufacture, and .2 cent for the coating of the wire with copper. The importer here questions only the last: element in the computation, which, he contends, should be omitted, leaving the rate of duty 3.25 cents per pound. He argues that to coat steel wire with copper is part of the operation of manufacture and is therefore covered by the additional duty of 1.25 cents, without the further addition of .2 cent for the specific operation of coating. This last addition, he contends, should be made only when coated wire is imported in that form. On the other hand, the government points out that a rat trap made of uu coated wire is dutiable at 3.25 cents, and that, as the act plainly intended to impose an additional duty for the coating, this is due equally upon coated wire as such, and upon articles manufactured therefrom.
While the language of the act is not quite clear, yet upon the whole Congress apparently intended to impose an additional duty for coating wire with metal, and this additional duty is due whether the wire is imported as wire or has been manufactured into some other article.
Decision of the Board is affirmed.